DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3194408 (“Kimpton”).
Regarding Claim 1, Kimpton discloses (see Figs .1-8B) a shelf support beam for use in a shelving unit to support a shelf comprising:
a structural member having a C-shaped cross-section (13 ,see Figs .8A-8B) and including a web (back wall) separating a top flange (23) that is configured to support the shelf from a bottom flange (24), the web, the top flange, and the bottom flange define a channel (see Fig. 7),
wherein the channel, the top flange, and the bottom flange define a cavity height (D), a top flange width, and a bottom flange width, respectively, and

Regarding Claim 23, Kimpton discloses (see Figs .1-8B) a shelf support beam for use in a shelving unit to support a shelf comprising:
a structural member having a C-shaped cross-section (13 ,see Figs .8A-8B) and including a web (back wall) separating a top flange (23) that is configured to support the shelf from a bottom flange (24), the web, the top flange, and the bottom flange define a channel (see Fig. 7), wherein the C-shaped cross-section has a moment of inertia greater than 0.40 (as envisaged in Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-28 and 30-34 are rejected under 35 U.S.C. 103 as obvious over US 3194408 (“Kimpton”), alone

Regarding Claims 2 -4, Kimpton discloses wherein the C-shaped cross-section has a moment of inertia of greater than 0.40, .45, or .46, as envisaged in Fig. 7. Furthermore, see Figs. 8A-8B., Kimpton demonstrates the beams web, and upper and lower flanges, and height measurements could be modified to a plurality of different dimension, thus the claimed relative dimensions for the moment of interia are not patently distinct and would not perform different the beams taught by Kimpton.
Regarding Claims 6 and 7, Kimpton discloses wherein the ratio is at least 1.20 or 1.40 as envisaged in Fig. 7. Furthermore, see Figs. 8A-8B, Kimpton demonstrates the beams web, and upper and lower flanges, and height measurements could be modified to a plurality of different dimension, thus the claimed relative dimensions for the ratio of the cavity are not patently distinct and would not perform different the beams taught by Kimpton.
Regarding Claim 8 Kimpton discloses wherein the cavity height is greater than 2.50 inches (6.35 centimeters) and is less than 5.375 inches (13.65 centimeters). as envisaged in Fig. 7. Furthermore, see Figs. 8A-8B., Kimpton demonstrates the beams web, and upper and lower flanges, and height measurements could be modified to a plurality of different dimension, thus the claimed relative dimensions for the cavity height are not patently distinct and would not perform different the beams taught by Kimpton.
Regarding Claim 9 Kimpton discloses wherein the C-shaped cross-section has a centroid and the centroid is within 0.25 inch (0.635 centimeter) of the web. as envisaged in Fig. 7. Furthermore, see Figs. 8A-8B., Kimpton demonstrates the beams web, and upper and lower flanges, and height measurements could be modified to a 
Regarding Claim 10 Kimpton discloses wherein the web (see Fig. 7) includes a recessed region (along the back, see Figs. 7 & 8B) in which the structural member is offset in a direction into the channel (see also Fi. 9B.
Regarding Claim 11 Kimpton discloses wherein the wherein the recessed region (along the back, see Figs. 7 & 8B) is at least 50% of an overall height of the structural member.
Regarding Claim 12 Kimpton discloses wherein the recessed region (along the back, see Figs. 7 & 8B)  is in a range of 50% to 70% of an overall height of the structural member.
Regarding Claim 13 Kimpton discloses wherein the recessed region (along the back, see Figs. 7 & 8B) along the back is at least 70% of an overall height of the structural member.
Regarding Claim 14 Kimpton discloses wherein the web includes a recessed region (along the back, see Figs. 7 & 8B) in which the structural member is offset in a direction into the channel and wherein the C-shaped cross-section has a centroid and the centroid is within 0.125 inch (0.3175 centimeter) of the recessed region.
Regarding Claim 15 Kimpton discloses wherein the recessed region (along the back, see Figs. 7 & 8B) is at least 50% of an overall height of the structural member.
Regarding Claim 16 Kimpton discloses wherein the recessed region (along the back, see Figs. 7 & 8B) Is in a range of 50% to 70% of an overall height of the structural member.
Regarding Claim 17 Kimpton discloses wherein the recessed region(along the back, see Figs. 7 & 8B)  is at least 70% of an overall height of the structural member.
Regarding Claim 18 Kimpton discloses wherein the C-shaped cross-section has a gauge of 0.054 inch (0.1372 centimeter); see Fig. 8B.
Regarding Claim 19 Kimpton discloses wherein the C-shaped cross-section has a strip width of 5.735 inches (14.57 centimeters) ; see Fig. 8B.
Regarding Claim 20 Kimpton discloses wherein wherein the C-shaped cross-section has a strip width of 0.054 inch (0.1372 centimeter) ; see Fig. 8B.
Regarding Claim 21 Kimpton discloses wherein a shelving unit comprising:
a plurality of posts (14, 15);
a plurality of shelf support beams (13) of any one of claim 1configured to be attached to two posts of the plurality of posts; and
the shelf configured to be supported on the shelf support beam after the shelf support beam is coupled to the two post (col. 2: lines 35-60).
Regarding Claim 22 Kimpton discloses wherein a method of manufacturing the shelf support beam, since Kimpton discloses the invention of claim 1 method of manufacturing would occur during the ordinary course making the rack, see MPEP 2112.02
Regarding Claim 24 Kimpton discloses wherein the C-shaped cross-section has an overall height of greater than 2.977 inches (7.562 centimeters) ; see Fig. 8B.
Regarding Claim 25 and 26 Kimpton discloses wherein the moment of inertia of greater than 0.45 or .46 as envisaged in Fig. 7. Furthermore, see Figs. 8A-8B., Kimpton demonstrates the beams web, and upper and lower flanges, and height measurements could be modified to a plurality of different dimension, thus the claimed relative dimensions for the moment of interia are not patently distinct and would not perform different the beams taught by Kimpton.
Regarding Claim 27 Kimpton discloses wherein the moment the C- shaped cross-section has a strip width of 5.735 inches (14.57 centimeters). ); see Fig. 8B.
Regarding Claim 28 Kimpton discloses wherein the C- shaped cross-section has a gauge of 0.054 inch (0.1372 centimeter). ); see Fig. 8B.
Regarding Claim 30 Kimpton discloses wherein the channel, the top flange, and the bottom flange define a cavity height (D), a top flange width, and a bottom flange width, respectively, and wherein a ratio of the cavity height to a sum of the top flange width and the bottom flange width is greater than 1
Regarding Claim 31 and 32  Kimpton discloses wherein the ratio is at least 1.20 or 1.40 as envisaged in Fig. 7. Furthermore, see Figs. 8A-8B, Kimpton demonstrates the beams web, and upper and lower flanges, and height measurements could be modified to a plurality of different dimension, thus the claimed relative dimensions for the ratio of the cavity are not patently distinct and would not perform different the beams taught by Kimpton.
Regarding Claim 33 Kimpton discloses wherein a shelving unit comprising:
a plurality of posts (14, 15);

the shelf configured to be supported on the shelf support beam after the shelf support beam is coupled to the two post (col. 2: lines 35-60).
Regarding Claim 34 Kimpton discloses wherein a method of manufacturing the shelf support beam, since Kimpton discloses the invention of claim 23 method of manufacturing would occur during the ordinary course making the rack, see MPEP 2112.02 

Claims 5 and 29 are rejected under 35 U.S.C. 103 as obvious over Kimpton, as applied to claims 1 and 23, in view of US Pub No.: US 20170208948 (“Tsai”).
Kimpton discloses the claimed invention but does not disclose and elevated S- shaped configuration.
Regarding Claims 5 and 29, Tsai discloses see Fig.12) wherein the top flange includes an elevated portion and a shelf support portion separated by a sidewall and having a S-shaped configuration with the shelf support portion being configured to support the shelf and the sidewall being configured to prevent lateral motion of the shelf toward the web, and wherein the cavity height is defined between the shelf support portion and the bottom flange ([0076). 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that beam could be configured with an upper S portion similar to the one taught by Tsai, to prevent the beam from being twisted and deformed ([0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637